Citation Nr: 1034739	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Hartford Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

On September 1, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
and his representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his 
representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant and his representative have withdrawn this 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


